 1                                                                  Chief Judge Ricardo S. Martinez
 2

 3

 4

 5                         UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF WASHINGTON
 6                                     AT SEATTLE
 7   UNITED STATES OF AMERICA,
                                                       NO. CR18-294RSM
 8                          Plaintiff,
                                                       ORDER GRANTING DEFENDANT’S
 9          v.                                         MOTION TO SEAL APPENDIX B TO
                                                       DEFENDANT’S MOTION TO
10   MARINA BONDARENKO,                                CONTINUE REPORTING DATE
                                                       CURRENTLY SET FOR MARCH 25, 2020
11                          Defendant.
12
            This Court has considered Defendant’s Motion to Seal Appendix B to Defendant’s
13
     Motion to Continue Reporting Date Currently Set for March 25, 2020, this proposed form of
14
     Order, and the records and pleadings already on file. It is therefore
15
            ORDERED that Defendant’s Motion to Seal is GRANTED and that Appendix B to
16

17   Defendant’s Motion to Continue Reporting Date Currently Set for March 25, 2020 shall remain

18   under seal.
19          Dated this 16th day of March, 2020.
20

21

22                                                 A
                                                   RICARDO S. MARTINEZ
23                                                 UNITED STATES DISTRICT JUDGE
24   Presented by:
25
     s/Cooper Offenbecher
26   Attorney for Marina Bondarenko



      ORDER GRANTING DEFENDANT’S MOTION TO SEAL                                Allen, Hansen, Maybrown
                                                                                  & Offenbecher, P.S.
      APPENDIX B TO DEFENDANT’S MOTION TO CONTINUE                           600 University Street, Suite 3020
      REPORTING DATE– 1                                                         Seattle, Washington 98101
      [CR18-294RSM]                                                                   (206) 447-9681
